Title: To Thomas Jefferson from J. Phillipe Reibelt, 22 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 22 Janv. 1805
                  
                  J’ai fait remettre au Stage a Votre Adresse une petite Caisse des Livres Nouveaux, dont probablement la plus grande partie conviendra et a Vous et aux bibliotheques de differens Secretariats de l’Etat.
                  L’Office of discount and Deposit refuse de payer les 2 assignations, que Vous m’avez envoyè—par le Motif, que votre endosrement se trouve sur l’assignation du Secretariat d’Etat—Vous voudrez donc bien avoir la Grace d’y remedier. Je Vous represente a cet effet ces deux Assignations.
                  L’expediteur du stage Chef qui j’ai fait faire des recherches sur le paquet contenant Piranesi m’a fait repondre, qu’il l’avoit fait partir le 11 en le mettant dans une Caisse renfermant son Settelment. Il doit donc bien se trouver à Federal City.
                  Les 2 Caisses sont arrivêes—je repete mes remercimens respectueux. 
                  Le Depot Americain General de Levrault, Schoell et Compe. Libraires à Paris.
                  
                     Reibelt 
                     
                  
               